Exhibit 10.1

United States Steel Corporation
Change in Control Severance Plan
Effective January 1, 2016
Introduction
The Board of Directors of United States Steel Corporation recognizes that the
possibility of a change in control may exist from time to time and that this
possibility, and the uncertainty and questions it may raise among management,
may result in the departure or distraction of management personnel to the
detriment of the Corporation and its stockholders. Accordingly, the Board has
established this United States Steel Corporation Change in Control Severance
Plan (the “Plan”) to reinforce and encourage the continued attention and
dedication of management personnel to their assigned duties in the event of a
possible change in control as provided herein. The Plan is intended to be an
“employee welfare benefit plan” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with participation
limited to a select group of management or highly compensated employees as
described in DOL Regulation section 2520.104-24.
Section 1. Effective Date and Duration of the Plan
1.01    Effective Date. The Plan shall be effective January 1, 2016, as set
forth in this document.
1.02    Duration of the Plan. The Plan shall remain in effect as provided herein
until terminated pursuant to Section 7.02(a).
Section 2. Definitions
2.01     In addition to the terms defined elsewhere in the Plan, the words and
phrases below shall have the following meanings unless the context clearly
indicates otherwise:
(a)    “Affiliated Company” means any entity which controls, is controlled by or
is under common control with the Corporation under Sections 414(b), (c), (m) or
(o) of the Code.
(b)    “Applicable Event” means (1) a Change in Control of the Corporation,
including any actions taken at the request of or as a result of actions by a
third party who has taken steps reasonably calculated to effect a Change in
Control, or (2) a Potential Change in Control.
(c)    “Base Salary” means a Participant’s annualized rate of base salary (as
increased to incorporate foreign service premium, if any).
(d)    “Board” means the Board of Directors of the Corporation, or a duly
authorized committee thereof.
(e)    “Cause” means any of the following to the extent set forth in a Notice of
Termination: (1) the Participant’s willful and continued failure to
substantially perform the Participant’s duties (other than any such failure
resulting from termination by the Participant for Good Reason or any such
failure resulting from the Participant’s incapacity due to physical or mental
illness), after a demand for substantial performance is delivered to the
Participant that specifically identifies the manner in which the Board believes
that the Participant has not substantially performed his or her duties, and the
Participant has failed to resume substantial performance of his or her duties on
a continuous basis within 14 days of receiving such demand, (2) the willful
engaging by the Participant

1 of 16

--------------------------------------------------------------------------------



in conduct which is demonstrably and materially injurious to the Corporation,
monetarily or otherwise or (3) the Participant’s conviction of a felony or
conviction of a misdemeanor which impairs the Participant’s ability
substantially to perform his or her duties. For purposes of this Plan, no act,
or failure to act, shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
action or omission was in the best interest of the Corporation.
(f)    “Change in Control” means a change in control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), whether or not the Corporation is then
subject to such reporting requirement; provided, that, without limitation, such
a change in control shall be deemed to have occurred if:
(1)    any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a “Person”) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing 20% or more of the combined voting power of the
Corporation's then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(C) an underwriter temporarily holding securities pursuant to an offering of
such securities, (D) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, or (E) any individual, entity or group
involved in the acquisition of the Corporation's voting securities in connection
with which, pursuant to Rule 13d-1 promulgated pursuant to the Exchange Act,
such individual, entity or group is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule); provided that,
if any such individual, entity or group subsequently becomes required to or does
report its beneficial ownership on Schedule 13D (or any successor Schedule),
then, for purposes of this paragraph, such individual, entity or group shall be
deemed to have first acquired, on the first date on which such individual,
entity or group becomes required to or does so report, beneficial ownership of
all of the Corporation's then outstanding voting securities beneficially owned
by it on such date; and provided, further, however, that for purposes of this
paragraph (i), there shall be excluded any Person who becomes such a beneficial
owner in connection with an Excluded Transaction (as defined in paragraph (iii)
below); or
(2)    the following individuals (the “Incumbent Board”), cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, as of the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest including, but not limited to, a consent
solicitation relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended; or

2 of 16

--------------------------------------------------------------------------------



(3)    there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation (a “Business
Combination”), other than a merger or consolidation (an “Excluded Transaction”)
which would result in:
(A)at least a majority of the members of the board of directors of the resulting
or surviving entity (or any ultimate parent thereof) in such Business
Combination (the “New Board”) consisting of individuals (“Continuing Directors”)
who were members of the Incumbent Board (as defined in subparagraph (ii) above)
immediately prior to consummation of such Business Combination or who were
appointed, elected or recommended for appointment or election by members of the
Incumbent Board prior to consummation of such Business Combination (excluding
from Continuing Directors, any individual whose election or appointment, or
recommendation for election or appointment, to the New Board was at the request,
directly or indirectly, of the entity which entered into the definitive
agreement providing for such Business Combination with the Corporation or any
direct or indirect subsidiary thereof), unless the Board determines, prior to
such consummation, that there does not exist a reasonable assurance that, for at
least a two-year period following consummation of such Business Combination, at
least a majority of the members of the New Board will continue to consist of
Continuing Directors and individuals whose election, or nomination for election
by stockholders of the resulting or surviving entity (or any ultimate parent
thereof) in such Business Combination, would be approved by a vote of at least a
majority of the Continuing Directors and individuals whose election or
nomination for election has previously been so approved; or
(B)    a Business Combination that in substance constitutes a disposition or
separation of a division, business unit, or subsidiary; or
(4)    the stockholders of the Corporation approve a plan of a complete
liquidation or dissolution of the Corporation or there is consummation of a sale
or other disposition of all or substantially all of the assets of the
Corporation, other than to a corporation with respect to which, following such
sale or other disposition, more than 50% of the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Corporation's then outstanding voting securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Corporation's then outstanding voting securities.
(g)    “409A Change in Control” means a change in the ownership or effective
control of the Corporation, or the ownership of a substantial portion of the
assets of the Corporation, as provided in Code section 409A.
(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(i)    “Corporation” means United States Steel Corporation, except that, in the
context of a Participant employed by an Affiliated Company, as the context may
require in connection with actions taken in connection with the termination of
such Participant’s employment or the obligation

3 of 16

--------------------------------------------------------------------------------



to pay or provide severance benefits hereunder to a Participant, references to
the Corporation shall include a reference to the relevant Affiliated Company
that employs the Participant.
(j)    “Current Annual Compensation” means the sum of (1) the Participant’s Base
Salary in effect immediately prior to the occurrence of the circumstances giving
rise to such termination or, if higher, immediately prior to the Applicable
Event; and (2) an amount equal to the higher of: (A) the average actual bonus
paid to the Participant, if any, under any annual bonus plan of the Corporation
or its predecessor for the three years immediately preceding the Date of
Termination or, if higher, for the three years immediately preceding the
Applicable Event or (B) the Participant’s target bonus under any annual bonus
plan of the Corporation or its predecessor for the year in which the termination
of employment occurs or, if higher, for the year in which the Applicable Event
occurs.
(k)    “Date of Termination” means the date specified in the Notice of
Termination, when such a notice is required, or in any other case the date on
which a Separation from Service occurs.
(l)    “Disability” means incapacity due to physical or mental illness which in
the opinion of a licensed physician renders a Participant incapable of
performing his or her assigned duties with the Corporation or any substantially
similar position of employment and which can be expected to result in death or
last for a continuous period of at least six months.
(m)    “Good Reason” means, without the Participant’s express written consent,
the occurrence after an Applicable Event of any one or more of the following:
(1)    the assignment to the Participant of duties inconsistent with his or her
position immediately prior to the Applicable Event or a reduction or adverse
alteration in the nature of the Participant’s position, duties, status or
responsibilities from those in effect immediately prior to the Applicable Event;
(2)    a reduction by the Corporation in the Participant’s Base Salary;
(3)    the Corporation requiring the Participant to be based at a location in
excess of 50 miles from the location where the Participant was based immediately
prior to the Applicable Event;
(4)    the failure by the Corporation to continue, substantially as in effect
immediately prior to the Applicable Event, all of the Corporation’s employee
benefit, incentive compensation, bonus, stock option and stock award plans,
programs, policies, practices or arrangements in which the Participant
participates (or substantially equivalent successor plans, programs, policies,
practices or arrangements) or the failure by the Corporation to continue the
Participant’s participation therein on substantially the same basis, both in
terms of the amount of benefits provided and the level of participation relative
to other participants, as existed immediately prior to the Applicable Event;
(5)     the failure of the Corporation to obtain an agreement from any successor
to the Corporation to assume and agree to continue this Plan, as contemplated in
Section 5 of the Plan; and
(6)     any purported termination by the Corporation of the employment that is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 2.01(n), and for purposes of this Plan, no such purported termination
shall be effective.

4 of 16

--------------------------------------------------------------------------------



Failure of a Participant to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not result in
the waiver of any of the Participant’s rights hereunder or preclude the
Participant from asserting such fact or circumstance in enforcing his or her
rights hereunder. A Participant’s right to terminate employment for Good Reason
shall not be affected by his or her incapacity due to physical or mental illness
and continued employment shall not constitute consent to, or a waiver of rights
with respect to, any circumstance constituting Good Reason hereunder. A
Participant’s determination of the existence of Good Reason shall be final and
conclusive unless such determination is not made in good faith and is made
without reasonable belief in the existence of Good Reason.
(n)    “Notice of Termination” means a written notice which shall indicate the
specific termination provision in this Plan which apply to the termination of
employment and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.
(o)    “Participant” means a person who qualifies as such under Section 3.01 of
the Plan.
(p)    “Potential Change in Control” shall be deemed to have occurred if:
(1)    the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;
(2)    any Person (including the Corporation) publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control of the Corporation;
(3)    any Person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of the combined voting
power of the Corporation's then outstanding securities (not including in the
amount of the securities beneficially owned by such Person any such securities
acquired directly from the Corporation or its affiliates), other than a Person
who is entitled to file, and files, a statement on Schedule 13G (or any
comparable or successor report) pursuant to Rule 13d-1(b)(1) of the General
Rules and Regulations promulgated under the Exchange Act; or
(4)    the Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control of the Corporation has occurred.
(q)    “Potential Change in Control Period” means the period beginning on the
date the Potential Change in Control occurs and ending the earlier of (1) the
end of the month in which a Change in Control occurs or (2) the date the Board
makes a good faith determination that the risk of a Change in Control has
terminated.
(r)    “Separation from Service” means separation from service with the
Corporation and all of its Affiliated Companies, as defined in Code section 409A
and the regulations issued thereunder for any reason other than death. A
Participant will be presumed to have had a Separation from Service where the
level of bona fide services performed by such individual for the Corporation and
all of its Affiliated Companies decreases to a level that is less than or equal
to 20% of the average level of bona fide services performed in the 36-month
period immediately preceding the Separation from Service.
(s)    “Welfare Continuation Period” means a period of 36 months from the
Participant’s Date of Termination, or, if earlier, until the Participant’s 65th
birthday.

5 of 16

--------------------------------------------------------------------------------



Section 3. Participation
3.01    Participation. The following individuals are eligible to be Participants
in the Plan: (i) each executive of the Corporation at the Vice President level
and above, and (ii) any other employee of the Corporation or an Affiliated
Company who is designated as a Participant by the Board. The Board shall
designate each Participant in the Plan and shall designate each Participant as a
Tier I, II, or III executive for purposes of determining the Lump Sum Severance
Payment provided in Section 4.03(d)(2) below.
Section 4. Compensation Upon Termination of Employment or During Disability    
4.01    Waiver and General Release. As a condition to receiving any severance
benefits under Section 4.03(d) of this Plan, a Participant shall be required to
sign and deliver to the Corporation, and may not revoke or violate the terms of,
a waiver and general release of claims, substantially in the form attached as
Appendix A, as may be revised from time to time to comply with applicable law
and to reflect changes made in the Corporation’s standard form of general
release of all claims. Severance benefits provided under this Plan will begin or
be paid to a Participant on the 60th day after his or her Separation from
Service (or such later date as provided in this Plan) only if the Participant
has signed the required general release of claims and it has become irrevocable
before such 60th day.
4.02    Entitlement to Severance Benefits. Subject to Section 4.01, a
Participant shall be entitled to severance benefits as provided under Section
4.03(d) of this Plan only upon a termination of employment that occurs:
(a)     upon or within 24 months following a Change in Control unless such
termination is because of the Participant’s death or Disability, by the
Corporation for Cause, by the Participant other than for Good Reason, or on or
after the date that the Participant attained age 65, or
(b)     prior to a Change in Control unless such termination is because of the
Participant’s death or Disability, by the Corporation for Cause, by the
Participant other than for Good Reason, or on or after the date that the
Participant attained age 65, and (1) either (i) the Participant reasonably
demonstrates that such termination was at the request of or as a result of
actions by a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) such termination occurs during a Potential Change in
Control Period, and (2) a 409A Change in Control occurs within 24 months
following such termination of employment.
4.03    Compensation Upon Termination or During Disability. The following
provisions shall be applicable only after an Applicable Event has occurred and
if a Participant’s employment is terminated or the Participant is in a period of
Disability:
(a)    Termination During Disability. This provision shall apply only after an
Applicable Event has occurred and if a Participant is in a period of Disability.
If, because of a Disability, a Participant shall have been absent from the
full-time performance of his or her duties with the Corporation for six
consecutive months, and within 30 days after written Notice of Termination is
given the Participant shall not have returned to the full-time performance of
his or her duties, the Corporation may terminate the Participant’s employment.
During any period prior to the Date of Termination that a Participant fails to
perform his or her full-time duties with the Corporation as a result of
Disability, not to exceed a 29-month period of absence, the Participant’s total
compensation, including Base Salary, bonus and any benefits, will continue
unaffected until either the Participant returns to the full-time performance of
his or her duties or the Participant’s employment is terminated as a result of
his or her Disability. Base Salary shall be payable to the Participant on a
monthly basis,

6 of 16

--------------------------------------------------------------------------------



in accordance with the Corporation's standard payroll practices and on the
regularly scheduled payroll dates. Bonuses shall be payable to the Participant
within 2½ months following the year for which the amount is earned, in
accordance with the Corporation's annual incentive plan payment practices.
Benefits shall be payable in accordance with the terms of the applicable plan,
program or arrangement. In the event the Participant returns to the full-time
performance of his or her duties, the Participant shall continue to receive his
or her full Base Salary and bonus plus all other amounts to which the
Participant is entitled under any compensation or other employee benefit plan of
the Corporation without interruption. In the event the Participant’s employment
is terminated because of a Disability, his or her benefits shall be determined
in accordance with the Corporation's retirement, insurance and other applicable
programs and plans then in effect and the Corporation shall have no further
obligations to the Participant under this Plan.
(b)    Termination for Cause or Other Than for Good Reason. If the Participant’s
employment is terminated by the Corporation for Cause or by the Participant
other than for Good Reason, the Corporation shall pay the Participant his or her
full Base Salary, payable in accordance with the Corporation’s standard payroll
practices and on the regularly scheduled payroll dates, through the Date of
Termination at the rate in effect at the time Notice of Termination is given or
on the Date of Termination if no Notice of Termination is required hereunder
plus all other amounts to which the Participant is entitled under any
compensation or benefit plan of the Corporation at the time such payments are
due in accordance with the applicable plan, and the Corporation shall have no
further obligations to the Participant under this Program.
(c)Termination by Reason of Death. If a Participant’s employment is terminated
by reason of the Participant’s death, his or her benefits shall be determined
and paid in accordance with the Corporation's retirement, survivor's benefits,
insurance and other applicable programs and plans then in effect and the
Corporation shall have no further obligations to the Participant under this
Program.
(d)    Termination for Good Reason or Other Than for Cause or Disability. If a
Participant’s employment is terminated by the Corporation (other than for Cause
or Disability) or by the Participant for Good Reason, in either case as provided
in Section 4.02, the Participant shall be entitled to the following severance
benefits:
(1)    Accrued Compensation and Benefits. The Corporation shall provide the
Participant:
(A)the compensation and benefits accrued through the Date of Termination to the
extent not theretofore provided;
(B)a lump sum cash amount equal to the value of the Participant’s unused
vacation days accrued through the Date of Termination; and
(C)the Participant’s normal post-termination compensation and benefits under the
Corporation's retirement, insurance and other compensation and benefit plans as
in effect immediately prior to the Date of Termination, or if more favorable,
immediately prior to the Applicable Event.
The amounts set forth in (A) and (B) above shall be payable on the Participant’s
next regularly scheduled payroll date following the Date of Termination. The
amounts set forth in (C) above shall be payable in accordance with the terms of
the applicable plan, program or arrangement.

7 of 16

--------------------------------------------------------------------------------



(2)Lump Sum Severance Payment. The Corporation shall provide to the Participant
a severance payment in the form of a cash lump sum distribution equal to his or
her Current Annual Compensation multiplied by the applicable severance multiple
shown in the table below; provided, however, that if the Participant attains age
65 within three years of the Date of Termination, his or her benefit will be
limited to a pro rata portion of such benefit based on a fraction equal to the
number of full and partial months existing between the Date of Termination and
the Participant’s 65th birthday divided by 36 months.
Executive Tier
Severance Multiple
Tier I
2.5
Tier II
2
Tier III
1

The severance payment payable pursuant to this subsection (2) shall be payable
sixty (60) days following the Participant’s Separation from Service.
Notwithstanding the foregoing sentence, if the Participant’s employment was
terminated prior to a Change in Control, the payment shall be payable upon the
first business day following the six-month anniversary of the date of the 409A
Change in Control.
(3)    Continuation of Welfare Benefits. Subject to the benefits offset
described below, the Corporation will arrange to make available to the
Participant life and health insurance benefits during the Welfare Continuation
Period that are substantially similar to those which the Participant was
receiving under a Corporation-sponsored welfare benefit plan immediately prior
to the Date of Termination or, if more favorable, immediately prior to the
Applicable Event. These benefits will be provided at a cost to the Participant
that is no greater than the amount paid for such benefits by active employees
who participate in such Corporation-sponsored welfare benefit plan or, if less,
the amount paid for such benefits by the Participant immediately prior to the
Applicable Event. To the extent any such benefits cannot be provided on a
non-taxable basis and the provision thereof would cause any part of the benefits
to be subject to additional taxes and interest under section 409A of the Code,
then the provision of such benefits shall be (a) deferred to the first business
day following the six-month anniversary of the Participant’s separation from
service or (b) if not capable of being deferred consistent with section 409A of
the Code, modified in amount and/or form of payment so that the maximum portion
of the benefit can be paid and the benefit is not subject to additional taxes
and interest under section 409A of the Code.
The benefits otherwise receivable by the Participant pursuant to this paragraph
(3) shall be reduced to the extent comparable benefits are actually received by
the Participant during the Welfare Continuation Period. For purposes of
complying with the terms of this offset, a Participant is obligated to report to
the Corporation the amount of any such benefits actually received.
(4)    Retiree Medical and Life Benefits. The Corporation shall determine, as if
under the Corporation’s welfare benefit plans the Participant’s continuous
service and actual age as of the Date of Termination were increased by an
additional three years of service and age as provided in paragraph 4.03(d)(5)(A)
below. If eligible for such coverage, a Participant may elect to commence
participation in retiree medical benefits coverage at any time following the
expiration of the Welfare Continuation Period (or immediately after the Date of
Termination, or during the Welfare Continuation Period, if the Participant
satisfies the eligibility requirements without taking into consideration the
additional three

8 of 16

--------------------------------------------------------------------------------



years of service and age). To the extent any such benefits cannot be provided on
a non-taxable basis to the Participant and the provision thereof would cause any
part of the benefits to be subject to additional taxes and interest under
section 409A of the Code, then the provision of such benefits shall be (a)
deferred to the first business day following the six-month anniversary of the
Participant’s separation from service or (b) if not capable of being deferred
consistent with section 409A of the Code, modified in amount and/or form of
payment so that the maximum portion of the benefit can be paid and the benefit
is not subject to additional taxes and interest under section 409A of the Code.
If because of the recognition of the additional three years of continuous
service and age described above, the Participant’s service and/or age meets or
exceeds the service and/or age specified in the welfare benefit plan for
eligibility for retiree medical or life insurance coverage, the Corporation will
provide the Participant with an additional lump sum severance payment equal to
the lump sum value of the contributions that the Corporation would have made on
his or her behalf with respect to the retiree medical and life benefits (as if
all such life insurance benefits were group term life insurance benefits)
provided under the Corporation’s welfare benefit plan. Such additional lump sum
severance benefit shall be in lieu of monthly contributions made by the
Corporation on behalf of the Participant for retiree medical and life insurance
coverage under the welfare benefit plan and shall be paid to the Participant on
the 60th day after his or her Separation from Service (or such later date as
provided in this Plan). If the Participant elects to participate in retiree
medical and life insurance coverage through the Corporation, he or she will be
responsible for the full costs of the program. The methods and assumptions set
forth under the United States Steel Corporation Plan for Employee Pension
Benefits immediately prior to the Applicable Event for purposes of determining a
lump sum distribution shall be used for purposes of determining the lump sum
value of the Corporation contributions.
(5)Supplemental Retirement Account Benefit. The Corporation shall provide the
Participant with a benefit equal to the sum of (A) and (B) below.
(A) The Retirement Account Contributions the Participant would have received
under the United States Steel Corporation Savings Fund Plan for Salaried
Employees or the U. S. Steel Tubular Services Savings Plan (together, the
“Savings Plan”) and the related United States Steel Corporation Non
Tax-Qualified Retirement Account Program, had the Participant’s employment with
the Corporation continued for an additional 36 months from his or her actual
Date of Termination, plus 36 months of earnings on those contributions. The
earnings shall be based on the average of the 10-year return (or life return, if
a 10‑year return is not available) for the investment alternatives available
under the applicable Savings Plan as of the Participant’s Date of Termination.
For purposes of this subparagraph (A), the Retirement Account Contributions
shall be based upon the Participant’s Eligible Salary (as defined in the
applicable Savings Plan) and the terms of the Savings Plan in effect as of his
or her Date of Termination or, if it would produce a greater amount, immediately
prior to the Applicable Event.
(B)The contributions the Participant would have received under the United States
Steel Corporation Supplemental Retirement Account Program (the “Supplemental
Program”) had the Participant’s employment with the Corporation continued for an
additional 36 months from his or her actual Date of Termination, plus 36 months
of earnings on those contributions and the Participant’s entire

9 of 16

--------------------------------------------------------------------------------



account balance under the Supplemental Program as of his or her Date of
Termination. The earnings shall be based upon the 10-year return (or life
return, if a 10-year return is not available) of the target date investment fund
applicable to the Participant under the Supplemental Program. For purposes of
this subparagraph (B), the bonus awards for determining the contributions the
Participant would have received under the Supplemental Program shall be based on
an amount equal to the higher of: (i) the average actual bonus awarded to the
Participant, if any, under any annual bonus plan of the Corporation or its
predecessor with respect to the three years immediately preceding his or her
Date of Termination or, if higher, the three years immediately preceding the
Applicable Event or (ii) the target bonus available to the Participant under any
annual bonus plan of the Corporation or its predecessor for the year in which
his or her Date of Termination occurs or, if higher, the year in which the
Applicable Event occurs.
The payments provided for in this subparagraph (5) shall be made to the
Participant in the form of a cash lump sum distribution within 60 business days
following the Participant’s Separation from Service. Notwithstanding the
foregoing sentence, if the Participant’s employment was terminated prior to a
Change in Control, the payment shall be payable upon the first business day
following the six-month anniversary of the date of the 409A Change in Control.
(6)Supplemental Savings Benefit. In addition to any benefits the Participant is
entitled to under the Savings Plan and any related non-qualified savings plan,
the Corporation shall provide to the Participant a benefit equal to the excess,
if any, of:
(A)    the amount the Participant would have been entitled to under the Savings
Plan, and any related non-qualified savings plan, determined as if the
Participant were fully vested thereunder on the Date of Termination, over
(B)    the amount the Participant is entitled to under the Savings Plan, and any
related non-qualified savings plan, on the Date of Termination.
The payments provided for in this subparagraph (6) shall be made to the
Participant in the form of a cash lump sum distribution within 60 business days
following the Participant’s Separation from Service, or such other date
specified in any non-qualified savings plan to the extent required to comply
with Code section 409A. Notwithstanding the foregoing sentence, if the
Participant’s employment was terminated prior to a Change in Control, the
payment shall be payable upon the first business day following the six-month
anniversary of the date of the 409A Change in Control.
(e)    Legal Fees. Following a Participant’s Separation from Service, the
Corporation shall reimburse the Participant for all legal fees and expenses
incurred by the Participant for the period beginning upon the Participant’s
Separation from Service and ending upon the date of the Participant’s death, on
a monthly basis, payable on the first of each month, for such legal fees and
expenses reasonably incurred by the Participant, as a result of his or her
termination of employment (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Plan or in connection with any
tax audit or proceeding to the extent attributable to the application of section
4999 or 409A of the Code to any payment or benefit provided hereunder).

10 of 16

--------------------------------------------------------------------------------



(f)Outplacement Services. Following a Participant’s Separation from Service, the
Corporation shall reimburse the Participant on a timely basis for reasonable
costs incurred by the Participant for outplacement services; provided such
expenses must be incurred before the end of the Participant’s second calendar
year following the calendar year in which the Date of Termination occurs.
(g)    Mitigation and Offset for Amounts Paid or Benefits Provided By Another
Employer. Except as provided in Section 4.03(d)(3), a Participant shall not be
required to mitigate the amount of any payment or benefit provided for in this
Section 4.03 by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Section 4.03 be reduced by any
compensation or benefit earned by the Participant as the result of employment by
another employer, including self‑employment, after the Date of Termination, or
otherwise.
4.04    Limit on Payments.
(a)Application. In the event that any amount or benefit paid or distributed
pursuant to this Plan, taken together with any amounts or benefits otherwise
paid or distributed to the Participant by the Corporation or any Affiliated
Company (collectively, the “Covered Payments”), would be an “excess parachute
payment” as defined in Section 280G of the Code and would thereby subject the
Participant to the tax (the “Excise Tax”) imposed under Section 4999 of the Code
(or any similar tax that may hereafter be imposed), the provisions of this
Section 4.04 shall apply to determine the amounts payable to the Participant
under this Plan.
(b)Calculation of Benefits. Within 10 days following delivery of any Notice of
Termination, the Corporation shall notify the Participant of the aggregate
present value of all termination benefits to which the Participant would be
entitled under this Plan and any other plan, program or arrangement as of the
projected Date of Termination, together with the projected maximum payments,
determined as of such projected Date of Termination, that could be paid without
the Participant being subject to the Excise Tax.
(c)Imposition of Payment Cap. If (1) the aggregate value of the payments and
continuation of benefits to be paid or provided to the Participant under this
Plan and any other plan, agreement or arrangement with the Corporation exceeds
the amount which can be paid to the Participant without incurring an Excise Tax
and (2) the Participant would receive a greater net-after-tax amount (taking
into account all applicable taxes payable by the Participant, including any
Excise Tax) by applying the limitation contained in this Section 4.04(c), then
such amounts payable to the Participant under this Plan shall be reduced (such
reduced payments to be referred to as the “Payment Cap”) to the greater of
(A) the maximum amount which may be paid hereunder without the Participant
becoming subject to such an Excise Tax and (B) zero. In the event that a
Participant receives reduced payments and benefits pursuant to the previous
sentence, the order in which they shall be reduced is the following: (i) cash
payments for outplacement services under Section 4.03(f); (ii) cash severance
payments under Section 4.03(d)(2); (iii) the cash portion of retiree medical and
life insurance under 4.03(d)(4); (iv) the cash payment for the Supplemental
Retirement Account Benefit under Section 4.03(d)(5); (v) the cash payment for
the Supplemental Savings Benefit under Section 4.03(d)(6); (vi) the cash payment
for legal fees and expenses under Section 4.03(e); and (vii) the rights to
continued life insurance benefits under Section 4.03(d)(3); (viii) the rights to
continued health insurance benefits under Section 4.03(d)(3); and (ix) the
rights, if any, resulting from a deemed later termination under Section
403(d)(4) with respect to benefit coverage under retiree medical and life
benefits, in each case only to the extent that such reduction would eliminate or
reduce the Excise Tax.

11 of 16

--------------------------------------------------------------------------------



(d)Application of Section 280G. For purposes of determining whether any of the
Covered Payments will be subject to Excise Tax and the amount of such Excise
Tax:
(1)such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Corporation’s independent certified public
accounts appointed prior to the Applicable Event or tax counsel selected by such
accountants (the “Accountants”), the Corporation has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and
(2)the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of Section
280G of the Code.
(e)    Tax Rates. For purposes of determining whether the Participant would
receive a greater net-after-tax benefit were the amounts payable under this Plan
reduced in accordance with Section 4.04(c), the Participant shall be deemed to
pay:
(1)Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and
(2)any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year;
provided, however, that a Participant may request that such determination be
made based on the Participant’s individual tax circumstances, which shall govern
such determination so long as the Participant provides the Accountants such
information and documents as the Accountants shall reasonably request to
determine such individual circumstances.
(f)Final Determination. If it is established pursuant to a final determination
of a court or an Internal Revenue Service proceeding (a “Final Determination”)
that, notwithstanding the good faith of the Participant and the Corporation in
applying the terms of this Plan, the aggregate “parachute payments” within the
meaning of Section 280G of the Code paid to the Participant or for his or her
benefit are in an amount that would result in the Participant being subject to
an Excise Tax, then the Participant shall have an obligation to repay to the
Corporation on the tenth day following the Final Determination the amount equal
to such excess parachute payments paid under this Plan, together with interest
on such amount at the applicable Federal rate (as defined in Section 1274(d) of
the Code) from the date of the payment hereunder to the date of repayment by the
Participant.
Section 5. Successors; Binding Agreement
5.01    The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation or of any division or subsidiary
thereof employing a Participant to expressly assume and continue this Plan in
the

12 of 16

--------------------------------------------------------------------------------



same manner and to the same extent that the Corporation would be required to
continue it if no such succession had taken place. Failure of the Corporation to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall constitute Good Reason for the Participant to terminate
employment following an Applicable Event.
5.02    This Plan shall inure to the benefit of and be enforceable by a
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant should
die while any amount would still be payable hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Plan to his or her devisee, legatee or other designee or, if there is no such
designee, to the Participant’s estate.
Section 6. Claims and Appeals Procedures
6.01    General. The claims and appeals procedures in this Section 6 must be
exhausted before a Participant may commence any legal action relating to a claim
for benefits under the Plan. Any such legal action must be filed with a court of
law within one year after the Participant’s receipt of the Plan Administrator’s
final determination of the claim under Section 6.03 below.
6.02    Initial Claims. Any claims concerning eligibility, participation,
benefits or other aspects of the Plan must be submitted in writing to the Plan
Administrator at the address provided in Section 7.03 within 30 days after the
Participant’s Date of Termination. Within 90 days after receiving the claim, the
Plan Administrator will (i) either accept or deny the claim completely or
partially and (ii) notify the Participant of acceptance or denial of the claim.
The written denial shall include specific reasons for the denial, specific
references to the provisions of the Plan upon which the denial was based, a
description of any additional material or information necessary for the
Participant to perfect the claim, an explanation of why such material is
necessary, and instructions on the appeal procedures and the time limits
applicable to such procedures, including a statement of the Participant’s right
to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on final review. If the Plan Administrator determines that
an extension of time for processing the claim is required, written notice of the
extension shall be furnished to the Participant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render the benefit determination.
6.03    Appeal Procedures. If a claim for benefits is denied in whole or in
part, a Participant may, within 60 days of the date the Participant was notified
of the denial of the claim, submit an appeal in writing to the Plan
Administrator furnishing all information supporting his or her position. For
purposes of the review, the Participant has the right to (i) submit written
comments, documents, records and other information relating to the claim for
benefits; (ii) request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits;
and (iii) a review that takes into account all comments, documents, records, and
other information the Participant submitted relating to the claim, regardless of
whether the information was submitted or considered in the initial decision. A
decision on appeal shall be rendered in writing within 60 days of receipt of the
request for review, unless additional time is needed to process the claim and
written notice of the extension is furnished to the Participant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render a decision on
review. If the claim is denied on appeal, a written notice affirming the denial
of the claim will set forth the specific

13 of 16

--------------------------------------------------------------------------------



reasons for the decision and make specific reference to the provisions of the
Plan upon which the decision is based.
Section 7. General Provisions
7.01    Administration. The Board shall be the “Plan Administrator” and “named
fiduciary” of the Plan as such terms are defined in ERISA. Notwithstanding
anything in the Plan to the contrary, after a Change in Control, neither the
Plan Administrator nor any other person or entity shall have discretionary
authority in the administration of the Plan, and any court or tribunal that
adjudicates any dispute, controversy or claim in connection with any severance
benefits under this Plan will apply a de novo standard of review to any
determinations made by the Board following such Change in Control. Such de novo
standard shall apply notwithstanding any grant of discretion hereunder to the
Board or any person or entity or characterization of any decision by the Board
or by such person or entity as final, binding or conclusive on any party.
7.02    Amendment or Termination of Plan. The Corporation reserves the right to
amend, modify, suspend or terminate the Plan at any time; provided, however that
(a) no such amendment, modification, suspension or termination shall be
effective with respect to a Change in Control or Potential Change in Control
that occurs less than 24 months following the date of such amendment or
termination, and (b) the Plan may not be amended or terminated after the
occurrence of a Change in Control or Potential Change in Control in any manner
that would adversely affect the rights of a Participant without his or her prior
written consent.
7.03    Notice. For purposes of this Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid. Notices to the Corporation shall be
addressed to the Corporate Secretary, United States Steel Corporation, 600 Grant
Street, Suite 1500, Pittsburgh, Pennsylvania 15219-2800. Notices to the
Participant shall be addressed to the address last shown for the Participant on
the Corporation’s payroll records.
7.04    Validity and Severability. If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan, which shall remain in full force
and effect, and any prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
7.05    Governing Law. The validity, interpretation, construction and effect of
the Plan, including any rules and administrative procedures established under
the Plan, shall be governed by the laws of the State of Delaware and applicable
Federal law.
7.06    No Requirement to Fund. The Corporation's obligation to pay benefits
under this Plan shall be merely an unfunded and unsecured promise of the
Corporation to pay money in the future. Prior to, or following, the occurrence
of a Potential Change in Control, the Corporation, in its sole discretion, may
elect to make contributions to an irrevocable trust to assist the Corporation in
satisfying all or any portion of its obligations under this Plan; provided that
any such funds contributed to an irrevocable trust pursuant to this Section 7.06
shall remain subject to the claims of the Corporation's general creditors.
Regardless of whether the Corporation elects to or otherwise contributes to an
irrevocable trust, the Participant and his or her beneficiaries and heirs,
successors and assigns shall have no secured interest or right, title or claim
in any property or assets of the Corporation.

14 of 16

--------------------------------------------------------------------------------



7.07    Exclusive Provisions of Plan. The provisions contained herein constitute
the complete and exclusive statement of the terms of this Plan. There are no
written or oral representations, promises, statements or commitments, other than
those expressly set forth herein, with respect to benefits provided by this
Plan. All reliance by any individual concerning the subject matter of this Plan
shall be solely upon the provisions set forth in this document.
7.08    No Guarantee of Employment. Neither the creation of this Plan nor
anything contained herein shall be construed as giving an individual hereunder
any right to remain in the employ of the Corporation, or any successor to the
Corporation.
7.09    Nonalienation. No benefits payable under this Plan shall be subject in
any way to alienation, sale, transfer, assignment, pledge, attachment,
garnishment, execution, or encumbrance of any kind by operation of law or
otherwise. However, this section shall not apply to portions of benefits applied
to satisfy (a) obligations for withholding of employment taxes, or (b)
obligations under a qualified domestic relations order.
7.10    Code Section 409A. The Plan is intended to comply with, or otherwise be
exempt from, Code section 409A. The preceding provisions, however, shall not be
construed as a guarantee by the Corporation or any Affiliated Company of any
particular tax effect to a Participant under the Plan. The Corporation and its
Affiliated Companies shall not be liable to a Participant for any additional
tax, penalty or interest under Code section 409A, nor for reporting in good
faith any payment made under the Plan as an amount includible in gross income
under Code section 409A. “Termination of employment,” or words of similar
import, as used in this Plan means, for purposes of any payments under this Plan
that are payments of deferred compensation subject to Code section 409A, the
Participant’s Separation from Service. For purposes of Code section 409A, any
right to a series of installment payments under this Plan shall be treated as a
right to a series of separate payments. Notwithstanding anything in the Plan to
the contrary, if a payment obligation under the Plan arises on account of a
Participant’s termination of employment while a “specified employee” (as defined
under Code section 409A and the regulations thereunder), any payment of
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)) shall be made within 15 days after the
end of the six-month period beginning on the date of such termination of
employment or, if earlier, within 15 days after appointment of the personal
representative or executor of the Participant’s estate following the death of
the Participant. With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, a Participant, as specified under this Plan,
to the extent necessary to comply with Code section 409A: (1) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code; (2) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.
7.11    Non-Duplication of Benefits/No Impact on Other Benefits.
(a)    Payments to a Participant under the Plan shall be in lieu of any
severance or similar payments that otherwise might be payable under any plan,
program or policy of the Corporation or any Affiliated Company that provides
severance benefits upon termination of employment.
(b)    In the event that an individual is a party to an agreement with the
Corporation that provides severance and related benefits in the event of a
Change in Control (as defined therein) or

15 of 16

--------------------------------------------------------------------------------



a Potential Change in Control (as defined therein), that individual shall not
receive any benefits under this Plan, but instead shall receive only the
benefits provided under such agreement.
(c)    Benefits payable under the Plan, whether paid in a lump sum or in
periodic payments, will not increase or decrease the benefits otherwise
available to a Participant under any retirement plan, welfare plan or any other
employee benefit plan or program sponsored or maintained by the Corporation or
any Affiliated Company, unless otherwise expressly provided for in any
particular plan or program.
(d)    Any severance benefits specified under the Plan shall be reduced by the
amount of any payment required by the Company to the Participant (1) because of
insufficient advance notice of employment loss as may be required by law; or (2)
under applicable law because of the termination of employment.

16 of 16